Justice NIGRO,
dissenting.
Unlike the majority, I would hold that the Commonwealth Court properly concluded that Appellees the Administrators of the Estate of Andrew Jonathan Wagner (the “Administrators”) could subpoena from Appellant Commonwealth of Pennsylvania, Department of Public Welfare (“DPW”) a copy of a “child death review” report that DPW had generated in connection with its investigation into the death of fourteen-month-old Andrew Jonathan Wagner (the “Decedent”).1 Accordingly, I respectfully dissent.
Initially, I note that I am in complete agreement with the majority that child death review reports are neither reports “made pursuant to [the Child Protective Services Law, 23 Pa.C.S. §§ 6300-6385],” nor reports “concerning alleged instances of child abuse” and thus, are not wholly confidential pursuant to section 6339 of the Child Protective Services Law (the “CPSL”). 23 Pa.C.S. § 6339. The majority goes on, however, to conclude that section 6339 of the CPSL aside, public policy dictates that the whole child death review report in this case be shielded from discovery. I disagree.
First, in my view, the General Assembly, by enacting section 6339 of the CPSL, has already made a legislative determination as to which child protective services materials should be kept confidential as a matter of public policy and thus, this Court should defer to that determination. The majority looks beyond section 6339 and finds that it is the “clearly expressed public policy of the General Assembly” that child death review reports not be made available to plaintiffs in discovery, Slip Op. at 10, because the overall purpose of the CPSL is to “encourage more complete reporting of suspected child abuse ...; involve law enforcement agencies in responding to child abuse; and to establish *627in each county protective services for the purpose of investigating the reports swiftly and competently, providing protection for children from further abuse.... ” 23 Pa. C.S. § 6302(b). However, I am at a loss as to why the majority would resort to looking at the general purpose of the CPSL in order to discern the General Assembly’s “clearly expressed public policy” beliefs regarding confidentiality when the General Assembly included in the CPSL a specific and unambiguous provision regarding confidentiality. In other words, I feel certain that had it been the General Assembly’s “clear” intent to make child death review reports confidential, it would have simply included such reports in the confidentiality provision rather than secreting any expression of that intent in the statute’s general purpose provision.
Furthermore, I cannot agree with the majority that one can find a “clearly expressed public policy ... of this Court” to shield child death review reports from discovery in our per curiam affirmance of the Superior Court order in V.B.T. v. Family Services of Western Pennsylvania, 705 A.2d 1325 (Pa.Super.1998).2 Slip Op. at 10; see also id. at 8-9. In V.B.T., parents of a child who had been abused by a foster child living next door attempted to obtain various records regarding the foster child from children and youth services. Noting that the records at issue in that case were confidential under section 6339, and that the parents did not fall within any of the categories of individuals who were entitled to obtain such confidential records, see 23 Pa. C.S. § 6340, the Superior Court stated that the “interests protected by the privilege outweigh those of a plaintiff seeking money damages in a negligence action.” Id. at 1327; compare Commonwealth v. Ritchie, 509 Pa. 357, 502 A.2d 148 (1985) (defendant’s rights under 6th Amendment to U.S. Constitution outweigh the confidentiality provisions of the CPSL). While the majority apparently reads this decision to state that no child protective services records should ever be disclosed to a plaintiff in a negligence action, the decision says no such thing. Indeed, as is clear from the portion of the decision that the majority quotes in its opinion, the Superior Court in V.B.T. merely deferred to the legislative determination that confidentiality concerns regarding “reports made pursuant to [the CPSL],” 23 Pa.C.S. § 6339, outweighed the important interests of the V.B.T. plaintiffs. See 705 A.2d at 1336 (concluding that plaintiffs could not get the records designated as confidential under section 6339 because the “legislature has made the judgment that attempting to remedy the serious problem of child abuse in our society and to protect and rehabilitate the powerless victims of such abuse is of superior importance”) (emphasis added). In contrast, as even the majority concedes, child death review reports are not wholly confidential pursuant to section 6339 and thus, our legislature has made no judgment that a plaintiff’s access to such reports should give way to confidentiality concerns. Accordingly, V.B.T. simply does not support the majority’s conclusion that *628there is a public policy that child death review reports be shielded from discovery.3
Finally, having established that neither this Court nor the General Assembly has previously recognized a public policy against the disclosure of child death review reports, I also do not believe that this Court should declare such a public policy today. In holding that child death review reports are not subject to discovery, the majority appeal's to blindly accept DPW’s assertions that giving the public access to such reports will “frustrate! ]” the “Commonwealth’s purpose in investigating and treating child abuse” and will not only discourage individuals from cooperating with performance audits but will also discourage DPW from performing them. DPW Brf. at 12-13. I, however, do not accept such assertions and instead, reject outright DPW’s incredible suggestion that requiring disclosure of child death review reports will cause it to forego investigations into the substandard performance of county agencies and will inhibit county agency employees from cooperating with such investigations. In short, I do not believe that this Court should permit a public agency’s threat to neglect its public duty to act in the best interest of its primary constituency, i.e., here, the abused and neglected children of this Commonwealth, to drive a decision to shield that public agency’s documents from public disclosure. Rather, I prefer to simply trust that DPW will continue to faithfully monitor the performance of county agencies, conducting performance audits when warranted, and that county agencies and their employees will continue to cooperate with such audits so as to maximize the protections provided to abused and neglected children.4
Accordingly, I would affirm the decision of the Commonwealth Court below.
Justice SAYLOR joins.

. Specifically, in dissenting, I would affirm the order of Commonwealth Court below insofar as it required DPW to produce to the Administrators only those portions of the child death review that pertained to the performance of Appellant Lehigh County Office of Children and Youth, without discussing any other child abuse case, as well as any portions of the review “that derived from” reports of suspected or confirmed child abuse that mentioned Decedent or his parents. See In re Estate of Wagner, 791 A.2d 444, 449 (Pa.Commw.2002). Thus, like the Commonwealth Court, I would permit DPW to redact information regarding suspected or confirmed child abuse perpetrated against a child other than Decedent and would also permit it to redact the names and identities of people who had either reported suspected child abuse or had cooperated with the child death review. See id.


. The majority states that this Court "adopted the Superior Court's opinion” in V.B.T., but, in fact, we merely affirmed the final order of the Superior Court by per curiam order, without in any way indicating that we were affirming based on the Superior Court's decision below. As such, we merely affirmed the result of the Superior Court’s V.B.T. decision, without adopting its rationale. See Commonwealth v. Tilghman, 543 Pa. 578, 673 A.2d 898, 904 (1996) (explaining that "[i]n the instance where this Court intends to not only affirm the result of the lower court decision but also the rationale used by the lower court in reaching that decision, we would enter the appropriate order affirming on the basis of the opinion of the lower court opinion .... ”). I therefore suggest that the majority's assertion that we "adopted” the Superior Court’s opinion in V.B.T. is unsupportable.


. I also reject the majority's assertion that a public policy against the discovery of child death review reports can be found in Pennsylvania Rule of Evidence 407, which states that evidence of subsequent remedial measures are “not admissible to prove that the party who took the measures was negligent or engaged in culpable conduct....” See Pa. R.Evid. 407. Our Rules of Civil Procedure expressly provide not only that "a party may obtain discovery regarding any matter not privileged, which is relevant to the subject matter involved in the pending action .. but also that "[i]t is not ground for objection [to discovery] that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to admissible evidence.” Pa.R.C.P. 4003.1(a), (b). Thus, the majority's attempt to use an evidentiary rule regarding the admissibility of evidence to discern a public policy against discoverability of evidence is simply misplaced.


. That said, if, in fact, the agencies neglect their public duty and the Generad Assembly concludes that it is necessary to shroud the written results of child death reviews in a veil of confidentiality in order to make DPW's audit power more effective, then the General Assembly can amend the CPSL to provide for such confidentiality.